Citation Nr: 1612239	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-24 731	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from September 2002 to January 2003, and active duty from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In May 2014, the Board remanded this issue for further evidentiary development. The requested development was completed, and the case was returned to the Board for further appellate review.

In September 2015, the Board remanded the issue again in order to secure a properly executed waiver of review of newly submitted evidence that had not yet been reviewed by the Agency of Original Jurisdiction (AOJ).

In November 2015, the RO issued a Supplemental Statement of the Case (SSOC), indicating that it had considered the claim again, based upon all the evidence of record, including the newly submitted evidence which was the subject of the prior remand.  The case has now returned to the Board for further appellate review. 


FINDINGS OF FACT

1. A neurological disorder, resulting in shooting pains to the bilateral lower extremities, did not manifest in service, or within a year following the Veteran's separation from service, and is not otherwise related to service.

2. A neurological disorder, resulting in shooting pains to the bilateral lower extremities, is not caused or aggravated by service connected recurrent strain of the thoracolumbar spine.



CONCLUSIONS OF LAW

1. A neurological disorder of the lower extremities was not incurred in, or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. A neurological disorder of the lower extremities is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2008, prior to adjudication by the RO, and by a letter sent in April 2009 notifying the Veteran of the RO's rating decision.  The claim was last adjudicated in November 2015, after which the Veteran was notified with a copy of the SSOC dated November 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, pertinent service personnel records, VA treatment records, hearing testimony, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.

Pursuant to a Board remand in May 2014, VA afforded the Veteran an adequate examination in August 2014 and obtained a medical opinion with respect to his claimed leg disability.  An addendum opinion was provided in May 2015.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Board notes that the Veteran had active service during a period of war.  The
Veteran does not allege, and the evidence does not suggest that he engaged in
combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2015) are not applicable.

Analysis

The Veteran contends that he is entitled to service connection for a neurological disorder resulting in shooting pains to the bilateral lower extremities as a result of his service connected recurrent strain of the thoracolumbar spine.

The Veteran's service medical records show that in April 2003, he was reported as having back strain in the line of duty in Fort Lewis, Washington.  There was no report of any leg disorder.  In his comments, the examiner noted that the Veteran "denies radic into legs."  He also noted "neurovascular intact to legs."  Somatic dynsfunction was also noted.

In a May 2011 VA examination,  the examiner noted that the Veteran's primary problem was his left low back and buttock pain going into his thigh.  The examiner noted that the Veteran reported shooting pains from the back to the leg.  At the time, the Veteran was able to work 40-50 hours a week as a construction contractor, and was able to walk and perform the lifting and carrying duties of his work.  The examiner noted that the Veteran's chief complaint was his low back pain, then his upper back pain, and then mild discomfort in his left and right feet.  The Veteran also stated that he was having low back pain with episodes of shooting pain into his hip.

While reviewing his medical records, the examiner noted that a July 2003 record did not mention any back disorder.  A January 2009 examination report noted left low back and buttock pain going into his thigh.  He then noted that an August 2010 primary care note indicated that the Veteran experiences occasional pain in his low back at the base of his spine without radiation, and that this was probable mechanical strain.  Furthermore, the examiner noted that in an April 2011 primary care provider note, the Veteran reported occasional severe pain in his back which radiates into the left leg.  At that time recent lumbar sacral films showed only L5 spondylolysis.  The impression was chronic low back pain with intermittent sciatic neuritis.  A magnetic resonance image (MRI) taken of the lumbar spine in May 2011 was shown to be normal.  

During the course of this May 2011 exam, the examiner noted that the Veteran had no numbness or paresthesia down his legs, but that he did report having a shooting pain lasting for about a second down his left thigh and calf during a flare up of his back.  There was no evidence of motor sensory neurologic compromise, and no evidence of bowel and bladder dysfunction, incontinence, leakage, or sexual dysfunction.  The examiner concluded that it would be speculation to attribute anatomical nerve pathology changes as the primary cause of shooting pains in the Veteran's left leg to his military service, based upon the available information.  He further concluded that the Veteran had no motor or sensory nerve problems, and while he more likely than not had low back pain, which during a flare up would radiate into his buttock and left leg, there was no evidence of a pinched nerve or nerve involvement in the left leg.  The impression was periodic episodes of lumbar strain, with recurrent exertional strains over the years with activity.

In a subsequent August 2014 examination directed by the Board's May 2014 remand, the Veteran reported episodes of low back pain and occasional pain in his left thigh.  The Veteran reported that he felt pain in his left thigh for once a month for a few hours.  A July 2014 MRI of the spine showed disc protrusion at L3-4, joint hypertrophy at L3-4 and L4-5 levels, and a suggestion of developmentally short pedicles.  The examiner diagnosed the Veteran with recurring lumbosacral strain, but found no neurological abnormalities, no nerve root radiculopathy in the lumbosacral spine, and no post traumatic pathology.  The examiner concluded that the Veteran's pain in his left thigh was not associated with any neurological deficit, there was no evidence of nerve root compression or spinal cord compression found in his MRI, and that it was less likely than not that he had radiculopathy caused by his lumbar spine or nerves.  Therefore, the examiner opined that it was less likely than not that the Veteran had neurological damage secondary to his service connected thoracolumbar strain.

At the request of the Roseburg VA facility, in May 2015 the same VA examiner who conducted the August 2014 exam, issued a restatement of his opinion to clarify omissions in his August 2014 report.  In this May 2015 opinion, the examiner restated his opinion that it was less likely than not that the Veteran had radiculopathy caused by his lumbar spine or nerves and that it was less likely than not that his neurological damage was secondary to his service connected thoracolumbar strain.  However he did clarify in the disability benefits questionnaire, that while the Veteran either had radicular pain or exhibited signs or symptoms of radiculopathy, the pain was intermittent, and of a moderate level.  Furthermore, the examiner noted no other signs or symptoms of radiculopathy.

During the Travel Board hearing held in March 2013, the Veteran testified that he first noticed the shooting pain in his legs in 2006, and that the pain had worsened since then.  His wife testified that she could not remember when the Veteran started mentioning his pain to her, however she did remember him being in pain since she met him in 2005.  She could not recall if the Veteran had ever said anything about any injury that occurred in service relating to his back.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed bilateral leg disorder is not warranted.  A review of the Veteran's service treatment records show no complaints of or treatment for any injury or disorder while in service related to his legs.  While he did report a back injury in April 2003, the records specifically note that he denied any associated leg symptoms.  Furthermore, the medical report from that incident reflects no evidence of radiculopathy or neurovascular abnormality.  In sum, there is no record of a disease or injury to the Veteran's legs incurred in service.

The evidence is likewise against a showing that an organic disease of the nervous system manifested in service or within one year of separation.  38 C.F.R. § 3.307.  In his hearing testimony, the Veteran reported that he did not start feeling the pains in his legs until 2006, which is more than a year after the Veteran's separation from service.  A review of the Veteran's records also show that he did not report any symptoms of a leg condition until several years after his discharge.  The medical report from the April 2003 back injury was negative for radiculopathy, and the Veteran denied leg symptoms at that time.  Thus, a presumption of an in service occurrence is also unwarranted.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, based on the Veteran's own statements and the medical evidence of record discussed above, there is no indication that the Veteran experienced characteristic manifestations of an organic disease of the nervous system during service or within one year thereafter.  See 38 C.F.R. § 3.303(b).  As such, continuity of symptomatology has not been established.

The Veteran is also not entitled to service connection for his leg disorder as secondary to his service-connected thoracolumbar strain.  In the May 2011 exam, the examiner opined that it would be speculation to attribute any changes in nerve pathology to the Veteran's leg pains.  He also did not find any evidence of a pinched nerve or a nerve abnormality that would cause the shooting pains.  Furthermore, in the subsequent August 2014 exam the examiner also found no spinal cord or nerve root compression, or any other neurological deficit.  He concluded that it was less likely than not that the Veteran had radiculopathy caused by his lumbar spine or nerves, therefore making it less likely than not that the Veteran's leg disorder was secondary to his service connected back strain.  While the examiner conceded that the Veteran exhibited signs of radicular pain and symptoms of radiculopathy, he concluded that the pain is less likely than not connected to or caused by the back strain.  See 8 C.F.R. § 3.310.

The preponderance of the evidence weighs against a finding of service connection for a neurological disability.  The Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   While the Veteran's competent lay testimony regarding leg pain is credible, it is not as probative as the multiple examinations which were conducted by VA examiners, which specifically focused on the purported connection between the Veteran's leg disorder and his service connected back strain.  As noted above, these examiners performed a thorough review of the Veteran's medical history and concluded, based upon a detailed rationale, that his leg disorder is not related to his service-connected back strain.  Accordingly, the claim for service connection for a neurological disorder resulting in shooting pains to the bilateral lower extremities is denied.

ORDER

Entitlement to service connection for shooting pains to the legs, to include as secondary to service-connected disease or injury, is denied.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


